Citation Nr: 1138869	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain.

2. Entitlement to a rating in excess of 10 percent for service-connected hypertension.

3. Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and his agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a personal hearing before the undersigned, sitting at the RO in June 2007.  A transcript of the hearing is associated with the claims file.  

While the appeal was pending, a November 2006 Decision Review Officer decision denied a rating in excess of 10 percent for hypertension with mild coronary artery disease, but assigned a separate rating of 30 percent for coronary artery disease, effective January 26, 2004.  However, although the Veteran has been assigned an additional 30 percent rating for his cardiovascular disability, it is still less than the maximum benefit available; therefore, his appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2008, the Veteran submitted a motion to the Board to remove J. L. as his representative with regard to his claims before VA.  38 C.F.R. §§ 20.607, 20.1304 (2010).  The motion was granted in April 2008.  The Veteran has not appointed another representative with regard to his claims.  

In March 2007, the Veteran filed a claim for Meniere's disease, as secondary to his service-connected bilateral hearing loss and tinnitus.  No rating decision has been issued on this claim.  Accordingly, the Board refers this claim to the RO for appropriate action.

Subsequent to the last adjudication of the claims by the AOJ, the Veteran submitted additional evidence consisting of private treatment records dated through February 2010.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the veteran did not waive AOJ consideration of such evidence.  Id.  Nevertheless, with respect to the service connection claim, as the Board herein grants the claim, the Board sees no prejudice to the Veteran in not remanding that issue for AOJ review of the evidence. 

The issues of increased ratings for service-connected hypertension and coronary artery disease are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain is etiologically related to his military service.


CONCLUSION OF LAW

Status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the April 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his current back disorder is due to heavy lifting he performed as an aircraft mechanic during military service.  Therefore, he argues that service connection is warranted for a back disorder.  

Initially, the Board notes that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  At the March 2010 VA examination, the examiner noted degenerative disc disease of the L3-L4 vertebra and a prior fusion of the L4-S1 vertebra.  Therefore, the Board concludes that the Veteran meets the criteria of a current disability of the lumbar spine.

Service treatment records are negative for any complaint, treatment, or diagnosis with respect to the Veteran's back, including his December 1974 retirement examination.  Nevertheless, the Board finds that it is at least as likely as not that the Veteran's current lumbar spine disorder is causally related to his reported in-service heavy lifting. 

The Board notes that the opinion of the October 2006 VA examiner that the Veteran's low back disorder is not caused by or related to military service.  However, the examiner provided no rationale for the opinion.  Consequently, the Board affords the opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 
The Board acknowledges that the March 2010 VA examiner opined that the lumbar degenerative disc disease was less likely as not caused by or related to military service.  The rationale provided was that no back issues were noted on discharge, the Veteran first sought treatment for his back a number of years after service, and degenerative changes are a function of aging.  

The Board observes that the Veteran was first seen for back complaints post-service in August 1983 and that the pain reportedly developed due to heavy lifting at home.  However, the Board also notes that the diagnosis was mechanical low back pain, but that no imaging studies are of record.  Thus, there is no competent evidence showing that the Veteran did not have degenerative disc disease of the spine in August 1983 and the Board is uncertain that the VA examiner be certain such disability was not already present at that time.

In addition, a VHA orthopedist provided a conflicting opinion in June 2011.  The orthopedist reviewed the claims file and noted the Veteran's service in aircraft maintenance, his subjective medical history, and his post-service treatment.  He then stated that the Veteran's military duties would have placed some strain on his lower back and may have contributed to his symptoms, but that he could not precisely state whether there was a less than 50 percent probability of causation or a more than 50 percent probability of causation.  The Board finds this latter statement suggests equipoise on the part of the orthopedist.    

In light of the above, the Board determines that it is at least as likely as not that the Veteran's status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain is causally related to his active duty military service.  The claim for service connection is granted. 


ORDER

Service connection for status post L4-5 and L5-S1 anterior interbody fusion with chronic low back pain is granted.

REMAND

The Board's review of the record indicates that a remand is necessary for the Veteran's increased rating claims.  In this regard, the Board notes that the most recent VA examinations of record for these claims occurred in October 2006, almost five years ago.  Further, the most recent relevant treatment evidence is dated in February 2010.  Thus, the Board finds the record insufficient to ascertain the current level of severity of the Veteran's service-connected hypertension and coronary artery disease.  

Accordingly, the Board determines that the Veteran should be asked to identify all VA and private treatment he has received for his service-connected hypertension and coronary artery disease since February 2010 and to authorize release of those records as necessary.  Additionally, the Board finds that VA examinations should be scheduled to assess the current nature and severity of his service-connected hypertension and coronary artery disease.  See 38 C.F.R. §§ 3.159, 3.327 (2011).

Therefore, the case is REMANDED for the following action:

1. Request that the Veteran identify all VA and private treatment received for his service-connected hypertension and coronary artery disease since February 2010 and ask that he complete a VA Form 21-4142, Authorization and Consent to Release Information to VA if necessary.  All identified records should be requested and added to the claims file. 

2. Once any outstanding records have been obtained, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected hypertension.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner should perform any medically indicated testing.  In light of the rating criteria of Diagnostic Code 7101, the Board would find it helpful if the examiner would opine as to the following:
   
a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diastolic pressure is predominantly:

i. 100 or more	
ii. 110 or more
iii. 120 or more
iv. 130 or more

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's systolic pressure is predominantly:

i. 160 or more	
ii. 200 or more

In documenting these findings, the examiner should include all relevant discussion and rationale.

3. Once any outstanding records have been obtained, schedule the Veteran for a VA cardiovascular examination for the purposes of ascertaining the severity of his cardiac disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner should perform any medically indicated testing.  After a review of the record and examination of the Veteran, the examiner should provide the following findings: 

a. the Veteran's workload capacity expressed in terms of metabolic equivalent (METS) as measured by exercise testing; or 

b. if exercise testing cannot be done for medical reasons, provide an estimation of the level of activity expressed in METs, supported by specific examples, that results in dyspnea, fatigue, angina, dizziness or syncope; and 

c. the Veteran's left ventricular ejection fraction. 

In documenting these findings, the examiner should include all relevant discussion and rationale. 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the April 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


